— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered October 22, 1984, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
*732Ordered that the judgment is affirmed.
The evidence adduced at trial, when viewed in a light most favorable to the prosecution, was legally sufficient to support the guilty verdict (see, People v Contes, 60 NY2d 620). Further, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for our review or without merit. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.